United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2707
                                   ___________

Douglas Beyer,                        *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the Southern
                                      * District of Iowa.
Firstar Bank N.A., also known as      *
Elan Financial Services,              *
                                      *
             Appellee.                *
                                 ___________

                             Submitted: February 15, 2006
                                Filed: May 19, 2006
                                 ___________

Before WOLLMAN, FAGG, and ARNOLD, Circuit Judges.
                           ___________

ARNOLD, Circuit Judge.

      Douglas Beyer appeals from an order of the district court1 granting summary
judgment to Firstar Bank N.A. on Mr. Beyer's claims that the bank violated Iowa law
when it reported the status of his credit card account to a national credit reporting
bureau. We affirm.




      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
                                         I.
       This is the second action that Mr. Beyer has filed relating to the credit card
issued to him in 1985 by Elan Financial Services, a predecessor in interest to Firstar
Bank. The bank is now known as U.S. Bank, the name that we use throughout the rest
of this opinion.

       In 2001, a dispute developed between Mr. Beyer and U.S. Bank about the
balance on the card. Mr. Beyer eventually filed an action in Iowa state court against
the bank and its collection agency. Although Mr. Beyer apparently failed to serve the
bank with that complaint, he did effect service of process on the collection agency,
and he and the agency eventually reached a settlement agreement. Despite the fact
that the collection agency's attorney told Mr. Beyer's counsel that he was "informed"
that the bank was "agreeable to releasing any claim" it had against Mr. Beyer, the
agency's attorney specifically stated that he could not speak for the bank, and the bank
never signed a release or agreed to the terms of the settlement.

       In 2003, Mr. Beyer applied for two new credit cards to help pay the costs of his
business. Both applications were denied. The lenders told Mr. Beyer that they denied
his application because of his poor credit history. Mr. Beyer obtained a copy of his
credit report and discovered an unfavorable entry relating to the old credit card
account with U.S. Bank. Mr. Beyer then filed a new lawsuit in Iowa state court
against U.S. Bank, claiming that the bank had violated provisions of the Iowa
Consumer Credit Code by falsely reporting that he failed to pay off his credit account.
See Iowa Code §§ 537.1301(11), 537.7103(1)(c), (4)(e). He also claimed that U.S.
Bank's reports were defamatory.

      Mr. Beyer later amended his complaint to add a claim under the Fair Credit
Reporting Act (FCRA), 15 U.S.C. §§ 1681-1681x, against TransUnion, L.L.C., a
national credit bureau, and TransUnion removed the case to federal district court, see
28 U.S.C. § 1441. During the time set for discovery in the district court, Mr. Beyer

                                          -2-
voluntarily dismissed TransUnion from the case. U.S. Bank and Mr. Beyer then filed
competing motions for summary judgment. While those motions were pending,
Mr. Beyer moved to remand the case to state court.

       After holding a hearing on all the pending motions, the district court denied the
motion to remand and granted U.S. Bank's motion for summary judgment. The
district court determined that Mr. Beyer failed to produce any evidence that U.S.
Bank's report about his credit account was false. Because of this, the district court
granted U.S. Bank's summary judgment motion on two grounds. The court first
concluded that Mr. Beyer could not prove the malice or willful intent required for his
claims to avoid preemption by the FCRA under 15 U.S.C. § 1681h(e). The district
court also held that even if Mr. Beyer's claims were not preempted, his failure to
produce evidence that he had satisfied the debt in question required that judgment be
entered in U.S. Bank's favor.

                                           II.
        Both parties spend the bulk of their appellate briefs addressing the preemptive
effect of the FCRA. District courts have come to different conclusions about the
scope and interplay of the FCRA's preemption provisions, 15 U.S.C. § 1681h(e) and
§ 1681t(b)(1)(F). See, e.g., Ryder v. Washington Mut. Bank, 371 F. Supp. 2d 152, 154-
55 (D. Conn. 2005); Gordon v. Greenpoint Credit, 266 F. Supp. 2d 1007, 1012-13
(S.D. Iowa 2003); Yutesler v. Sears Roebuck & Co., 263 F. Supp. 2d 1209, 1211-12
(D. Minn. 2003); Jaramillo v. Experian Info. Solutions, 155 F. Supp. 2d 356, 361-62
(E.D. Pa. 2001), modified by 2001 WL 1762626 (E. D. Pa. June 20, 2001). The
parties invite us to address this complex question, but we decline the invitation: We
find it unnecessary to address the preemption issue because we can decide the case on
a much simpler basis.

      As the district court noted, all of Mr. Beyer's claims required him to show that
U.S. Bank falsely reported the status of his credit account. Although Mr. Beyer's

                                          -3-
unverified complaint alleged that he paid the balance in full, Mr. Beyer did not submit
an affidavit or any other evidence from which a reasonable jury could conclude that
this was so. Cf. Ward v. Moore, 414 F.3d 968, 970 (8th Cir. 2005). Mr. Beyer did not
submit any copies of canceled checks, credit card statements, receipts, or other
documentation that would demonstrate that he had paid all outstanding charges.
Viewing the evidence in the light most favorable to Mr. Beyer, he owed over $4,100
on the account in February, 1997, when U.S. Bank turned it over to a collection
agency. Mr. Beyer at most demonstrated that he made $2,900 in payments between
April, 1997 and December, 2000, an insufficient amount to pay the February, 1997,
balance, and he did nothing to show that U.S. Bank was incorrect in determining and
reporting that he owed $3,310.52 on April 10, 2001. There are a number of reasons
why Mr. Beyer's balance could have been that high despite his payments, including
the accrual of interest and fees.

       Once a movant for summary judgment has "point[ed] out to the district court
that there is an absence of evidence to support" an essential element for which the
nonmovant will have the burden of proof at trial, the nonmovant must make a
sufficient showing that there is a genuine issue of fact as to that element. Celotex
Corp. v. Catrett, 477 U.S. 317, 323-25 (1986). In doing so, the party cannot rest on
its pleadings alone. Id. at 324. When U.S. Bank presented evidence in the form of its
employee's affidavit that the bank at all times correctly reported the status of
Mr. Beyer's account, Mr. Beyer had the burden of proving that U.S. Bank's report was
false. Because he failed to present any evidence from which a reasonable jury could
have determined that the report was false, the district court correctly granted summary
judgment.

                                         III.
      For the reasons stated, we affirm the judgment.
                            ______________________



                                         -4-